United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Warwick, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0865
Issued: October 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 9, 2015 appellant filed a timely appeal from a September 29, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The last merit decision of
record was OWCP’s April 4, 2012 decision. Because more than 180 days elapsed between the
last merit decision to the filing of this appeal, pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the
merits of the claim.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits.

1
2

5 U.S.C. § 8101 et seq.

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case has previously been before the Board. On January 14, 1992 appellant, then a
49-year-old construction representative, sustained injuries to his neck and back when he slipped
on a wet dock at work. He stopped work on January 16, 1992 and did not return. Effective
August 9, 1992, he elected a disability retirement annuity from the Office of Personnel
Management (OPM). OWCP accepted the claim for cervical and lumbosacral sprains and paid
compensation benefits until the election of OPM benefits. On February 27, 2006 he had filed a
Form CA-7 claim for disability benefits retroactive to August 9, 2002. On January 5, 2007
appellant elected to receive wage-loss compensation from OWCP retroactive to August 9, 1992,
in lieu of OPM benefits. He asserted that his disability was due to his accepted condition. On
June 1, 2007 OWCP denied his claim for disability compensation due to insufficient medical
evidence. After a reconsideration request, OWCP conducted a merit review but denied the claim
on September 27, 2007. An appeal was filed to the Board. On May 13, 2008 the Board issued
an order remanding the case to OWCP for proper assemblage of the record and a de novo
decision as the case record was missing materials from August 4, 1995 through
December 14, 2004.3 After determining no records were missing, OWCP reissued its decision
on December 1, 2008 denying wage-loss compensation beginning August 9, 1992.
By decision dated October 22, 2009, the Board affirmed the December 1, 2008 decision,
finding that appellant had not met his burden of proof to establish wage-loss compensation
beginning August 9, 1992.4 Appellant requested reconsideration. In decisions dated January 14,
2011 and April 4, 2012, OWCP reviewed the case on its merits and denied modification of the
wage-loss compensation determination. On October 26, 2012 appellant appealed the April 4,
2012 decision to the Board. On December 20, 2012 the Board issued an order dismissing appeal
as it was untimely filed and the Board lacked jurisdiction to review the appeal.5
On March 29, 2013 appellant requested reconsideration of the April 4, 2012 decision.
The request was postmarked on March 29, 2013 and received by OWCP on April 5, 2013. By
decision dated May 8, 2013, OWCP denied appellant’s request as untimely filed and failing to
establish clear evidence of error. Appellant disagreed and again requested reconsideration. He
continued to request that OWCP reconsider his claim. On August 14, 2013 OWCP denied
appellant’s request for reconsideration as it was untimely filed and failed to establish clear
evidence of error. Appellant appealed to the Board. By decision dated June 11, 2014, the Board
affirmed the May 8 and August 14, 2013 OWCP decisions.6 The facts of the case as set forth in
the Board’s prior decisions are incorporated herein by reference.
By letter dated June 18, 2014 received by OWCP on June 26, 2014, appellant requested
reconsideration. Evidence received in support of this reconsideration request included a May 22,
2013 letter from the U.S. Postal Service apologizing for delayed delivery of his reconsideration
3

Docket No. 08-278 (issued May 13, 2008).

4

Docket No. 09-519 (issued October 22, 2009).

5

Docket No. 13-169 (issued December 20, 2012).

6

Docket No. 14-132 (issued June 11, 2014).

2

request mailed on March 29, 2013, and confirming delivery of that letter to an OWCP mailroom
in London, Kentucky, on April 4, 2013. Also submitted were a printout showing that appellant’s
certified mail item was delivered on April 4, 2013 in London, Kentucky, and a copy of
correspondence between appellant and the office of Senator Elizabeth Warren.
By decision dated September 29, 2014, OWCP denied appellant’s request for
reconsideration. It found that, while he had established that the March 29, 2013 request for
reconsideration was delivered to OWCP mailroom on April 4, 2013, it was not received by
OWCP’s district office until April 5, 2013, and was therefore untimely filed. OWCP further
found that appellant did not submit any relevant and pertinent new evidence with his most recent
reconsideration request that shows that OWCP erroneously applied or interpreted a specific point
of law, or advances a relevant legal argument not previously considered.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”7
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) provides that
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.8
OWCP procedures require a review of the file to determine whether the application for
reconsideration was received within one year of a merit decision. The one-year period begins on
the date of the original decision. However, a right to reconsideration within one year
accompanies any subsequent merit decision on the issues. This includes any hearing or review
of the written record decision, any denial of modification following a reconsideration, any merit
decision by the Board, and any merit decision following action by the Board, but does not
include prerecoupment hearing decisions.9 Timeliness is determined by the document receipt
date of the reconsideration request (the received date in the Integrated Federal Employees

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.607(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4.b (October 2011).

3

Compensation System (iFECS)). If the request for reconsideration has a document received date
greater than one year, the request must be considered untimely.10
OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of it in its most recent merit decision. The application must
establish, on its face, that such decision was erroneous.11
The term clear evidence of error is intended to represent a difficult standard.12 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.13
ANALYSIS
The most recent decision reviewing the merits of appellant’s case was OWCP’s April 4,
2012 decision. As the appeal rights attached to that decision explained, appellant had one
calendar year from the date of that decision or until April 4, 2013, to ensure receipt by OWCP of
any reconsideration request.
OWCP received appellant’s June 18, 2014 reconsideration request on June 26, 2014. As
the received date was more than one year beyond April 4, 2012, appellant’s request must be
considered untimely. The proper standard of review for an untimely reconsideration request is
the clear evidence of error standard.
In denying appellant’s reconsideration request, OWCP found the request untimely but did
not review the request under the clear evidence of error standard. Rather it applied the standard
of review for timely requests for reconsideration.14 As OWCP applied the wrong standard of
review to the untimely request for reconsideration, the Board will set aside OWCP’s
September 29, 2014 decision and remand the case for proper review under the clear evidence of
error standard as required by regulations.15
CONCLUSION
The Board finds that this case is not in posture for decision as OWCP applied the
improper standard of review.
10

Id. at Chapter 2.1602.4.b (October 2011).

11

20 C.F.R. § 10.607.

12

Supra note 10 at Chapter 2.1602.5.a (October 2011).

13

Id. at Chapter 2.1602.5.b.

14

Cf H.L., Docket No. 13-2077 (issued March 20, 2014) (the Board set aside and remanded the case on the
grounds appellant’s request was untimely and its generic decision failed to discuss or evaluate the particular
evidence and argument appellant presented to support her request).
15

See 20 C.F.R. § 10.607(b).

4

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further review under
the clear evidence of error standard.
Issued: October 6, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

